Subset 



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is response to the application filed on May 14, 2020.

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghasemzadeh et al (U.S. Pub. No. 2014/0344208).

With respect to claims 1, 8 and 16, Ghasemzadeh et al teaches 
receiving, by a computing platform, study design information for a clinical trial, the study design information including a set of parameters related to a success of the clinical trial and factors related to a relevance of the parameters ([0097] Analysis of a Clinical Study--Predictors of Users of a Remote Health Monitoring System, [0110] The evaluated clinical study, participants in the study were disease risk factors. The study was aimed at reducing risk factors); 
providing, by the computing platform, plural sets of values for the set of parameters, wherein the plural sets vary the values for the set of parameters ([0004] feature subsets from the feature set. For each of the plurality of feature subsets, the instructions include instructions to apply the feature subset and the outcome data to a classifier, and determine a score for the feature subset, select a preferred feature subset based on the score for each of the plurality of feature subsets, and generate a prediction model using the preferred feature subset, [0097] the collected data from a group of patients is used for clustering (also called unsupervised classification) to stratify patients based on contextual factors); 
applying, by the computing platform, at least one trained machine learning model  ([0096] Model generation may alternatively or additionally include one or more of machine learning, pattern recognition, artificial intelligence and statistical inference processes such as classification, regression, and clustering techniques) to the study design information including the provided sets of values to predict a score for each of a plurality of success scores including a predicted overall success score ([0005] feature to predict an outcome described by the outcome information, determining a set of characteristic curves using the scores, wherein each characteristic curve represents an ability to predict the outcome, calculating a score for each of the characteristic curves in the set of characteristic curves, and based on the score for each of the characteristic curves, identifying a predictor including features from the feature set); and 
outputting, by the computing platform, the provided set of values for the set of parameters that are associated with the at least one trained machine learning model predicting a best overall success score for the clinical trial ([0035] FIG. 3  determining a set of features predictive of an outcome. Data 310 is collected, or retrieved from a storage device. Data 310 includes contextual information and outcome information related to the contextual information. For example, data 310 may include present and historic medical and environmental data for a group of individuals, and one or more pieces of the present medical data may be designated as outcome(s). Data 310 is formatted at block 320, such as by filtering, normalization, and so forth. The formatted data is pre-processed at block 330 to identify a set of features 340 to be used for subsequent processing. Pre-processing includes redundancy elimination and relevance determination, for example. At scorer 350, each feature 340 is scored according to its ability to predict a defined outcome. A score may be, a probability that the feature is able to predict the outcome. At block 360, characteristic curves (CC) 370 are generated based on the feature scores. A CC is generated by setting a feature score threshold to various values, and at each threshold value, for features with scores above the threshold value, determining a true positive rate and a false positive rate of predicting the outcome for data samples related to those feature).

With respect to claim 3, Ghasemzadeh et al teaches providing a user interface to allow a user to modify the study design information (fig. 1, [112] user interface).

With respect to claim 4, Ghasemzadeh et al teaches responsive to the user modifying the study design information, applying, by the computing platform, the at least one trained machine learning model to the modified study design information to predict the score for the each of the plurality of success scores ([0035] FIG. 3, determining a set of features predictive of an outcome).

With respect to claims 5 and 11, Ghasemzadeh et al teaches determining weights and a bias adjustment applied by the at least one trained machine learning model to the set of parameters for predicting the score for the each of the plurality of success scores ([0035] FIG. 3, determining a set of features predictive of an outcome).
 
With respect to claims 6 and 12, Ghasemzadeh et al teaches factors related to the relevance of the parameters include a therapeutic area, a specific condition, a severity of progression of the condition, and demographics ([0035] FIG. 3, determining a set of features predictive of an outcome).

With respect to claims 7 and 13, Ghasemzadeh et al teaches total number of clinical trial visits, a duration of the clinical trial, an average duration of the clinical trial visits, an average frequency of the clinical trial visits over a given period of time, an average duration of each task, a number of data points collected during the clinical trial, and clinical trial risk factors, and the plurality of success scores include a data quality score, a participant retention score, and a participant recruitment score ([0005] to predict the outcome, calculating a score for each of the characteristic curves in the set of characteristic curves, and based on the score for each of the characteristic curves, identifying a predictor including features from the feature set).

With respect to claim 10, Ghasemzadeh et al teaches providing a user interface to allow a user to modify the study design information; responsive to the user modifying the study design information, applying the at least one trained machine learning model to the modified study design information to predict the score for the each of the plurality of success scores; and outputting the predicted score for the each of the plurality of success scores responsive to applying the at least one trained machine learning model to the modified design information ([0005] to predict the outcome, calculating a score for each of the characteristic curves in the set of characteristic curves, and based on the score for each of the characteristic curves, identifying a predictor including features from the feature set).
 

  With respect to claim 14, Ghasemzadeh et al teaches calculating a per-visit task density score based on an average number of tasks per visit and a level intensity of each of the tasks, wherein a predicted participant retention rate score is based, at least partly, on the per-visit task density score, wherein the plurality of success scores include the participant retention rate score ([0005] to predict the outcome, calculating a score for each of the characteristic curves in the set of characteristic curves, and based on the score for each of the characteristic curves, identifying a predictor including features from the feature set).

With respect to claim 15, Ghasemzadeh et al teaches calculating an average travel score for participants of the clinical trial based on travel cost, a distance to travel, travel time, and expected traffic level; and predicting the overall clinical trial success score based, at least partly, on the average travel score ([0097] the collected data from a group of patients is used for clustering, called unsupervised classification to stratify patients based on contextual factors).

With respect to claim 17, Ghasemzadeh et al teaches provide output to cause a display device to visually display graphical gauges indicating a corresponding score for a participant recruitment rate, a participant recruitment rate, a data quality score, and the predicted overall success score ([0097] the collected data from a group of patients is used for clustering (also called unsupervised classification) to stratify patients based on contextual factors).

With respect to claim 19, Ghasemzadeh et al teaches calculate a survey-related score based, at least partly, on measured participant response times, a frequency of participant reported outcomes, outcomes reported, and analysis of textual responses when available; predict the overall success score based, at least partly, on the survey-related score and the each score for the plurality of success scores; and output the predicted overall success score and the each score for the plurality of success scores ([0112] participants were taught how to wear and manage the smartphones and blood pressure monitors. The participants were told that the primary purpose of the smartphone was to track physical activity while providing a user interface and a mechanism for automated feedback. The subjects were able to send/receive unlimited text messages, and had unlimited data plans).

With respect to claim 20, Ghasemzadeh et al teaches determine a number of queries received during the clinical trial, wherein the predicted score for a data quality score is based, at least partly, on the number of queries received, wherein the plurality of success scores include the data quality score ([0035] feature score threshold to various values, and at each threshold value, for features with scores above the threshold value, determining a true positive rate and a false positive rate of predicting the outcome for data samples related to those feature).




Allowable Subject Matter

Claim 2, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163